DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed with RCE on 10/22/2020.
Claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-75 are pending, claims 3, 7-10, 14, 19-20, 28, 32-34, 36, 39, 41 and 44 are canceled and claims 51-75 were previously withdrawn.
Claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-50 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.

Response to Arguments
With respect to rejection of claim under 35 U.S.C. 112 (pre-AIA ), first paragraph, and claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), Applicant is of the opinion that the earliest priority application of the present 
Examiner fully respect Applicant’s position, but respectfully disagree because none of the cited section of the Applicant’s Specification describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing for “wherein the wallet application, when executed by the one or more processors, causes the computing device to: select an electronic credential from the stored at least one credential using a reader key received from the external RF device,… when the authentication fails for predetermined times, disable, at least temporarily, at least a part of functionalities of the wallet application.” (In Claim 1 as similarly in Claim 26).  Therefore, Examiner sustains the rejection as claims 1 and 26 are not supported by the disclosure of those applications and claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-50 of the present application do not receive priority to the filing dates of Application Nos. 14/187,693 and 11/040,847 hence Aabye is prior art.

With respect to rejection of claim under 35 U.S.C. 103, Although Applicant admits that “Aabye appears to disclose that the user is denied access to the payment application and/or transaction data,” Applicant contend that Aabye nowhere teach or suggest, when the authentication fails for predetermined times, disabling, at least temporarily, functionalities of the at least one wallet application for a predetermined period of time, as recited in claim 1 hence Aabye fails to cure the deficiencies of Fernandes, Khan, Cassone, and Flitcroft.
Examiner fully considers Applicant’s position, but respectfully disagree because Aabye disclose,
“In some embodiments, the invention operates by requiring that secret security data be presented to the payment application for verification before a user is permitted use of the payment application or access to transaction records. In some embodiments, the secret security data is provided to the payment application by a controller, interface, or application that manages the operation of a trusted source contained in the payment device. Typically, the trusted source is a device or element that receives an input from the user, and in response, the trusted source or a controller for the trusted source provides that input and the secret security data to the payment application for verification. Examples of a suitable trusted source include a keypad, fingerprint or other biometric data reader, microphone, etc. A remote server storing access control data may also function in whole or in part as a trusted source for purposes of the invention.
The payment application performs one or more data verification/validation operations on the received data to determine if the user will be provided access to the payment application functions and/or transaction data. The data verification/validation operations may include any suitable form of test, comparison, or other data processing, and may include comparison with data stored in a secure data store, such as element 412 of FIG. 4. In some embodiments, the payment application will first attempt to authenticate the trusted device authentication data, that is, the secret data (stage 512). This may be done by comparing the secret data received from the trusted device controller to a copy of the secret data stored in a secure data store that is accessible by the payment application (e.g., element 412 of FIG. 4). If the received secret data is verified as valid, then the payment application may next attempt to verify the user entered identification data (stage 514; this may also be performed by comparing the received user identification data to a previously stored copy of the data). If the received data is verified as valid (that is, both the secret data and user identification data are valid), then the user is provided access to the functionality of the payment application (stage 516, the payment application is “activated” for the user; e.g., element 414 of FIG. 4). The user may also or instead be provided with access to transaction records or data. If either the secret data or user identification data is found to be invalid or otherwise not capable of being authenticated, then the user is denied access to the payment application and/or transaction data (stage 515).” (In at least Pars. 21, 57)
Therefore, given the broadest reasonable interpretation of the claims in light of the Applicant’s Specification, Aabye disclose disabling, by the at least one processor of the computing device using the wallet application, at least temporarily, at least a part of functionalities of the wallet application when the authentication fails for predetermined times (Figs. 2-5; Pars. 11-13, 21-22, 41, 43, 46-59).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the unique identifier associated to a unique subscriber that is typical to the financial industry via PIN code and the cellular phone industry via SIM/EIN/Caller ID codes Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  (See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The disclosure of the prior-filed applications, Application Nos. 14/187,693 and 11/040,847, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 14/187,693 and 11/040,847 at least do not disclose “wherein the wallet application, when executed by the one or more processors, causes the computing device to: select an electronic credential from the stored at least one credential using a reader key received from the external RF device,… when the authentication fails for predetermined times, disable, at least temporarily, at least a part of functionalities of the wallet application.” (In Claim 1 as similarly in Claim 26), “wherein the merchant system transmits a transaction authorization request message to a payment card issuer including one or more of, billing information, and shipping information in a format readable by the payment card issuer,” (In Claim 23 as similarly in Claim 48), “performing, by the at least one processor of the computing device, the one or more purchases using the at least one application based on receiving the user input selecting the at least one application.” (Claim 45)
The disclosure of the prior-filed application, Application Nos. 14/187,693 and 11/040,847, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
MPEP 201.11 (I) (B) states:
Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972); and Chromalloy American Corp. v. Alloy Surfaces Co., Inc., 339 F. Supp. 859, 874, 173 USPQ 295, 306 (D. Del. 1972).

Therefore, as the present application is a CON of the prior-filed applications, Nos. 14/187,693 and 11/040,847, claims 1 and 26 are not supported by the disclosure of those applications and claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-50 of the present application do not receive priority to the filing dates of Application Nos. 14/187,693 and 11/040,847.

Examiner Comments
Claim 1 recites “that communicates,” “that reads,” claim 2 recites “…reads”, claim 4 recites “that stores,” claim 13 recites “…to input …becomes operable to read”, claims 15-16 recites “…to confirm”, claim 25 recites “…that transmit …to initiate”, claim 26 recites “…that communicates”, which is all intended use/functional language and does not have patentable weight as it describes the intended use of the application, transceiver, biometric characteristic reader, memory, prompt, NFC module and computing device respectively. (See MPEP 2103 I C, 2114 IV).
Claims 2 and 27 recites “…wherein the biometric characteristic being read is a fingerprint of the user.”  Claim 6 recites “…wherein the at least one electronic credential links to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, and a certificate.”  …and includes the same number as a bank identification number (BIN) range associated with at least one of a payment card issuer and a payment network.”  Claims 21 and 46, “the information including one or more of a user name, billing information, shipping information, payment information, or the at least one electronic credential.”   Claims 22 and 47 “message indicating one of approval or rejection of the transaction.”  Each describes biometric data, electronic credential data, account number data, payment account data, format data, transaction data, purchase data and request data respectively.  However, as the recited characteristics of these items are not processed to carry out any positively recited steps or functions, these limitations recite nonfunctional descriptive material.  When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim 26 recites “…a network transceiver…, and a short-range radio frequency (RF) transceiver…”  In each case, the claims recite structural elements in a method claim which does not get patentable weight.  It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer
Claim 26, “received,” “predetermined,” Claim 37, “launching,” Claim 48, “transmitting, by merchant system, a transaction authorization request message billing information, and shipping information in a format readable by the merchant system.”  Claim 49, “the transmitting of the transaction authorization request by the merchant system is performed in an extensible markup language (XML) format.”  These are examples of language that is not positively recited. It has been held “…every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.” See In re Wilder, 166 USPQ 545 (C.C.P.A 1970). Therefore, as these limitation  are not positively recited, they will not differentiate the claims from the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 1 recites “…wherein the wallet application, when executed by the one or more processors, causes the computing device to: 	select an electronic credential from the stored at least one credential using a reader key received from the external RF device,… when the authentication fails for predetermined times, disable, at least temporarily, at least a part of functionalities of the wallet application.”  Although the Applicant’s Specification discloses,
“Several features of this invention serve to minimize the key strokes a user has to make in searching for, selecting, and transmitting a credential to a reader. One such feature of this invention is the use of a credential-specific “reader key”. The key is sent with an electronic credential record to a wireless device during the issuance process. The same reader key is programmed in all reader devices employed by an organization. In the case of an RFID reader, the key is transmitted from the reader to the wireless device's RFID chip during a proximity transaction. The receipt of the key by the RFID chip in the wireless device may initiate the automatic launch of the wallet application resident on the device, and the transfer of the key to the application. The key is subsequently received by the wallet application and is used as a search string by the application to locate a specific credential for transmission back to the reader via the device's RF capability.
The “reader key” is especially useful to organizations that are both issuers of electronic credentials and also acceptors of those credentials. An example would be a grocery chain that has a WCM for issuing electronic loyalty cards to mobile devices, and is also setup to accept those credentials via RFID readers installed at POS terminals in its stores. The grocery chain would program the reader key into all its RF readers so that the key is transmitted during a proximity transaction to the RFID chip embedded in a wireless device. During the issuance process of a digital loyalty card, the grocery chain sends the reader key along with the loyalty credential to an end-user's wireless device. The wallet application stores the “reader key” with the electronic credential to which it is linked. When transmitted to the wireless device from the reader, the key is used by the wallet application as a search string for locating the linked credential. If a matching key is found within the wallet application, the corresponding loyalty information will be transmitted to the reader from the wireless device via RF.
If a user keys in the wrong wallet PIN code (or incorrect biometric identification if used in lieu of PIN codes) three consecutive times, the wallet application will not function for a period of 10 minutes. If the user forgets his PIN, the wallet can be reset by the user with a general reset code, which will be available in the wallet application user guide or from the mobile operator. The wallet reset function will result in the user losing all credential information, confidential information, and user preferences stored in the wallet application's secure storage area. The user would in turn have to go through a re-issuance process with each credential issuer in order to restore the lost credentials.
Under another embodiment of the invention, after some number incorrect PIN attempts, the wallet is permanently locked, but the information within the wallet is retained. Under this design, the user is presented with two options after the ninth failed PIN attempt. The first option allows the user to completely wipe out the contents of the wallet and select a new PIN code. Under the second option, the user is given the ability to go through an online authentication process with each issuer in order to validate his identity and account information. Once the user has successfully re-validated his identity with each issuer, the wallet application will prompt the user for a new wallet PIN.” (PGPub, Par. 353-354, 441 and 443)
The Specification does not describe how the wallet application select an electronic credential from the stored at least one credential using a reader key received from the external RF device nor does the Specification describe how the wallet application disable, at least temporarily, at least a part of functionalities of the wallet application when the authentication fails for predetermined times.  That is, according to the Specification, the reader key is received by the RFID chip of the device and the receipt of the key by the RFID chip in the wireless device may initiate the automatic launch of the wallet application and the transfer of the key to the application without describing how the initiation of the wallet application is performed nor how the key is transmitted from the RFID chip to of the device to the wallet application specifically out of the plurality of applications that are stored in at least one memory device of the computing device.  Therefore, the claim recites functional language but does not describe how the function is performed (lack of algorithm or steps for performing the function). (See In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 26 is also rejected based on the same rational as it recites the same language.
Claim 2, 4-6, 11-13, 15-18, 21-25, 27, 29-31, 35, 37-38, 40, 42-43 and 45-50 are rejected as each depend on claims 1 and 26 respectively.
Claim 23 recites “wherein the merchant system transmits a transaction authorization request message to a payment card issuer including one or more of, billing information, and shipping information in a format readable by the payment card issuer.”  However, according to the Applicant’s Specification which discloses,
As can be seen in FIG. 8, a first transmission path of an electronic credit card authorization request 870 includes, for example, a merchant store controller and merchant host system, an acquirer/processor network, a private network such as VisaNet, and an issuer gateway. Using these components, point of sale terminal 860, via RF reader 820 can be used to capture and transmit an electronic credential from a wireless device for online authorization. The second transmission path as shown in FIG. 8 is via WCM 810 using the Internet and wireless link 880 and issuer DNS server 890 and is used to deliver a PIN request to wireless device 800 and to receive a user-input response from wireless device 800.
Electronic commerce frequently requires a substantial exchange of information in order to complete a purchase or other transaction. With ECML, this task can be more easily automated. The wallet application, employing ECML can assist in conducting online transactions by storing billing, shipping, payment, preference, and similar information, and by using this information to automatically complete the data sets required by interactions. ECML is an existing Internet standard, already commonly used in online shopping. Thus, Internet merchants can easily adapt their e-business to the mobile context. ECML is a structure, not a protocol. It is security-mechanism independent and can be integrated to other transaction protocols and security elements when available.” (PGPub, Pars. 405, 410)
The claim language is not found in the Applicant’s Specification.  That is, the Specification does not disclose the transaction authorization request message including one or more of, billing information, and shipping information in a format readable by the payment card 
Claims 37-38 and 40 are also rejected based on the same rational as the Specification is silent of the claims language and does not disclose the functions being performed by the network transceiver of the computing device.
Claim 48 is also rejected based on the same rational it recite similar language.
Claim 45 recite “performing, by the at least one processor of the computing device, the one or more purchases using the at least one application based on receiving the user input selecting the at least one application.”  However, the Applicant’s Specification does not describe what is involved in performing the act of “performing” or the manner in which “performing” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claim 46 is rejected as it depend on claims 45.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 11-13, 15-18, 21-27, 29-31, 35, 37-38, 40, 42-43 and 45-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “select an electronic credential from the stored at least one credential using a reader key received from the external RF device.”  The claim is unclear to one of ordinary skill because none of the preceding claim limitations provide receiving of a reader key from the external RF device.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2, 4-6, 11-13, 15-18, 21-25, 27, 29-31, 35, 37-38, 40, 42-43 and 45-50 are rejected as each depend on claims 1 and 26 respectively.
Claims 1 and 23-24 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claims 1 and 23-24 are drawn to a product includes the recitation of “A computing device…” in claim 1.  On the other hand, evidence to support a position that claims are drawn to a process include:
Claim 1, “received,” “predetermined”
Claim 12, “launching,”
Claim 23, “…the merchant system transmits a transaction authorization request message to a payment card issuer including one or more of, billing information, and shipping information in a format readable by the payment card issuer.”
Claim 24, “…transaction authorization request is transmitted by the merchant system in an extensible markup language (XML) format upon being executed.”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 1 and 23-24 to be drawn to either a product or process.
Therefore, claims 1 and 23-24 are attempting to claim both an apparatus and the method steps of using the apparatus.  However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 2, 4-6, 11-13, 15-18 and 21-25 are all rejected as each depend on claim 1.
Claim 23 recites “…the merchant system transmits a transaction authorization request message to a payment card issuer including one or more of, billing information, and shipping information in a format readable by the payment card issuer.”  Claim 24 recites “…transaction authorization request is transmitted by the merchant system in an extensible markup language (XML) format upon being executed.”  The claim is unclear to one of ordinary skill because claim 1 from which claims 23-24 depend from are directed to a computing device.  It is unclear if the claims are directed to the computing device or in combination with the merchant system and payment card issuer.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 24 recites “wherein the transaction authorization request is transmitted by the merchant system in an extensible markup language (XML) format upon being executed by the one or more processors.”  The claim is unclear to one of ordinary skill because none of the preceding claim limitations provide that the one or more processors executing a transaction authorization request and claim 23 recites that it is the merchant system that transmits a In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-6, 11-13, 15-18 and 21-25 are rejected under pre-AIA  35 U.S.C. 102(b)  as being anticipated by Aabye et al. (US 2010/0217709).
Claim 1 is directed to “A computing device comprising: a display screen; a user input interface; a network transceiver that communicates with a cellular communications network: a short-range radio frequency (RF) transceiver that communicates with an external RF device: a biometric characteristic reader that reads a biometric characteristic of the user, one or more processors; and at least one memory device having stored therein: at least one electronic credential that links to personal information and account number of a user, and biometric information of the user, a plurality of applications that are executed by the one or more processors, the plurality of applications including a wallet application, wherein the wallet application, when executed by the one or more processors, causes the computing device to:” The purpose of the wallet application, in this case, “to: compare the biometric characteristic… select an electronic credential… communicate wirelessly with a merchant system… display information… transmit the at least one electronic credential… when the authentication fails for predetermined times, disable, at least temporarily, at least a part of functionalities…”, are all intended use/functional language and do not have patentable weight as the claimed computer program product merely stores computer executable instructions (wallet application) in memory which is inherent to all computers (see MPEP 2103 I C, 2114 IV, How Computers Work 7th Ed, page 4, last para “What makes your PC such a miraculous device is that each time you turn it on, it is a tabula rasa, capable of doing anything your creativity-or, more usually, the creativity of professional programmers-can imagine for it to do. It is a calculating machine, an artist's canvas, a magical typewriter, an unerring accountant, and a host of other tools. To transform it from one persona to another merely requires setting some of the microscopic switches buried in the hearts of the microchips, a task accomplished by typing a command or by clicking with your mouse on some tiny icon on the screen”).  Therefore, as the prior art teaches A computing device comprising: a display screen; a user input interface; a network transceiver that communicates with a cellular communications network: a short-range radio frequency (RF) transceiver that communicates with an external RF device: a biometric characteristic reader that reads a biometric characteristic of the user, one or more processors; and at least one memory device having stored therein: at least one electronic credential that links to personal information and account number of a user, and biometric information of the user, a plurality of applications that are executed by the one or more processors, the plurality of applications including a wallet application, wherein the wallet application, when executed by the one or more processors, causes the computing device (Figs. 1-5; Pars. 22, 34-52), it is sufficient in terms of art.
Claims 2, 4-6, 11-13, 15-18 and 21-25 are all rejected as each depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6, 11-13, 15-18, 21-23, 26-27, 29-31, 35, 37-38, 40, 42-43 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Khan et al. (US 2004/0029569), Cassone (US 2004/0188519), Flitcroft et al. (US 2003/0028481) in view of Aabye et al. (US 2010/0217709).
With respect to claims 1 and 26, Fernandes discloses a computing device and a method of a computing device, comprising:
a display screen (Figs. 1, 4, 5; Pars. 3, 41, 55, 72, 79-80);
a user input interface (Figs. 1, 4, 5; Pars. 3, 41, 55, 79-80);
a network transceiver that communicates with a cellular communications network (Figs. 3, 7, 19-20; Pars. 10, 47-49, 71, 93, 135-136, 170, 189);
a short-range radio frequency (RF) transceiver that communicates with an external RF device (Figs. 4-5, 13, 19-20; Pars. 10, 47-49, 71, 93, 135-136, 170, 189);
one or more processors (Figs. 1, 4, 5; Pars. 37, 39, 64); and
at least one memory device having stored therein; 
at least one electronic credential that links to personal information and account number of a user (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82, 92, 94, 100, 129, 193), and
a plurality of applications that are executed by the one or more processors (Pars. 3, 75, 101, 108, 128-129, 163),
the plurality of applications including a wallet application, wherein the wallet application, when executed by the one or more processors, causes the computing device to (Figs. 11-12; Pars. 41, 54, 60, 75, 89, 101, 108, 116, 130-133);
select an electronic credential from the stored at least one credential using a reader key received from the external RF device (Figs. 5-7, 13-18; Pars. 80, 84-89, 95, 102, 104, 106, 134-140, 147, 155-156, 164, 186, 206),
communicating wirelessly, by at least one of the network transceiver or the short-range RF transceiver, with a merchant system (Figs. 1, 4-5, 13, 19-20; Pars. 3, 10, 41, 47-49, 55, 71, 79-80, 93, 102, 135-136, 147, 170, 189);
Fernandes does not specifically disclose displaying, by the display screen, transaction information corresponding to one or more transactions with the merchant system.  Khan disclose displaying, by the display screen, transaction information corresponding to one or more transactions with the merchant system (Fig. 12; Pars. 31-36).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the request presented to the device user by the financial application to select a purchase option and accept the transaction payment (Par. 147) of Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes nor Khan specifically disclose biometric information of the user; storing, by the at least one processor of the computing device, biometric characteristics in a memory device of the computing device; reading, by a biometric characteristic reader of the computing device, a biometric characteristic of the user; comparing, by the at least one processor of the computing device using the application, the read biometric characteristic of the user with the store biometric information.  Cassone disclose biometric information of the user; storing, by the at least one processor of the computing device, biometric characteristics in a memory device of the computing device; reading, by a biometric characteristic reader of the computing device, a biometric characteristic of the user (Abstract, Figs. 1-4, 6, 14; Pars. 4-8, 43-47, 50-52, 55, 63, 69, 73-74, 76); comparing, by the at least one processor of the computing device using the application, the read biometric characteristic of the user with the store biometric information (Figs. 3-4; Pars. 44-46, 51-53, 64, 66, 69).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the unique identifier associated to a unique subscriber that is typical to the financial industry via PIN code and the cellular phone industry via SIM/EIN/Caller ID codes (Par. 74) of Fernandes, Khan in view of biometric information of the user; storing, by the at least Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Fernandes, Khan nor Cassone specifically disclose transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system based on results of the comparison to initiate a corresponding transaction with the merchant system when an authentication is successful based on the results of the comparison.  Flitcroft disclose transmitting, by the network transceiver of the computing device using the wallet application, the at least one electronic credential to the merchant system based on results of the comparison to initiate a corresponding transaction with the merchant system when an authentication is successful based on the results of the comparison (Pars. 131-133, 140, 204, 231-233, 314-322, 324).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
Neither Fernandes, Khan, Cassone nor Flitcroft specifically disabling, by the at least one processor of the computing device using the wallet application, at least temporarily, at least a part of functionalities of the wallet application when the authentication fails for predetermined times.  Aabye disclose disabling, by the at least one processor of the computing device using the wallet application, at least temporarily, at least a part of functionalities of the wallet application when the authentication fails for predetermined times (Figs. 2-5; Pars. 11-13, 21-22, 41, 43, 46-59).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to substitute the unique Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claims 2 and 27, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Cassone discloses wherein the biometric characteristic (reader) being read is a fingerprint of the user (Figs. 3-4; Pars. 44-46, 51-53, 64, 66, 69).
With respect to claims 4 and 29, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses wherein the at least one electronic credential is stored in a secure storage of the at least one memory device (Fig. 8; Pars. 75, 82, 100, 129-130). 
With respect to claims 5 and 30, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses,
wirelessly downloading, by the network transceiver of the computing device, the at least one electronic credential from a credential issuing server via the data network (Figs. 7, 11, 12; Pars. 95-98, 108, 115-133) and, 
storing the at least one electronic credential in the at least one memory device (Figs. 4, 5-12, 14-18; Pars. 50, 55, 76, 79-82).
With respect to claims 6 and 31, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Flitcroft discloses wherein the at least one electronic credential links to one or more of data associated with a credit card account, a debit card account, a stored value card account, an automated teller machine card account, a bank account, a payment token card account, a membership card account, a loyalty card account, an access card account, an identification card account, a driver's license, an e-ticket, a pass, a coupon, or a certificate (Pars. 70, 90, 141-145, 153, 217-218, 220-222).
With respect to claims 11 and 35, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Flitcroft discloses wherein at least one memory stores the electronic credential in a format that links to a user’s payment account number and includes the same number as a bank identification number (BIN) associated with at least one of a payment card issuer or a payment network (Pars. 70, 90, 141-145, 153, 217-218, 220-222).
With respect to claims 12 and 37, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Flitcroft discloses
launching, by the network transceiver of the computing device, the wallet application to initiate the corresponding transaction (Pars. 204); and
reading, by the biometric characteristic reader of the computing device, the biometric characteristic of the user based on launching of the wallet application (Pars. 131-133, 204, 324).
With respect to claims 13 and 38, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Cassone discloses
generating, by the network transceiver of the computing device, a prompt that requests the user to provide an input to the biometric characteristic reader based on launching the wallet application; and reading, by the biometric characteristic reader of the computing device, the biometric characteristic of the user based on a detection of a  response to generating the prompt (Figs. 1-4, 6, 12-14; Pars. 4-8, 43-47, 50-52, 63, 73, 74, 76, 82, 86-88, 99-100).
With respect to claims 15 and 40, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Khan discloses providing, by the network transceiver of the computing device, at least one of a tone or a visual message on the display screen to confirm performance of the corresponding transaction (Fig. 12; Pars. 31-36).
With respect to claims 16, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Khan discloses wherein the computing device displays on the display screen a transaction confirmation to confirm performance of the corresponding transaction (Fig. 12; Pars. 31-36).
With respect to claims 17 and 42, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses wirelessly  
With respect to claims 18 and 43, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses communicating, by the network transceiver of the computing device, with the merchant system by accessing the Internet as a form of the data network (Figs. 3-5, 13, 19-20; Pars. 10, 39, 47-49, 53, 58, 53, 85, 93, 95-96, 101, 104, 116, 135-136, 170, 189).
With respect to claims 21 and 46, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Khan discloses (displays) generating, by the at least one processor of the computing device, on the display screen information regarding the transaction (one or more purchases), the information including one or more of a user name, billing information, shipping information, payment information, or the at least one electronic credential (Fig. 12; Pars. 31-36).
With respect to claims 22 and 47, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses receiving, by the at least one processor of the computing device, from the merchant system a response message indicating one of approval or rejection of the (one or more) transactions. (Figs. 13, 15-18; Pars. 139, 165, 171, 181, 186).
With respect to claims 23 and 48, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Khan discloses transmitting, by the merchant system, a transaction authorization request message to a payment card issuer 
With respect to claim 45, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses
receiving, by a user input interface of the computing device, a user input selecting the at least one application corresponding to the selected electronic credential for performing one or more purchases (Figs. 6, 7, 9, 12-15, 17, 18; Pars. 81-86, 93, 95-99, 102, 117-119, 121-133, 130-133, 142-177, 185-187, 197); and
performing, by the at least one processor of the computing device, the one or more purchases using the at least one application based on receiving the user input selecting the at least one application (Figs. 6, 7, 9, 12-15, 17, 18; Pars. 81-86, 93, 95-99, 102, 117-119, 121-133, 134-140, 142-177, 185-187, 197).

Claims 24 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Khan et al. (US 2004/0029569), Cassone (US 2004/0188519), Flitcroft et al. (US 2003/0028481), Aabye et al. (US 2010/0217709) in view of Maritzen et al. (US 2004/0098740).
With respect to claims 24 and 49, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Neither Fernandes, Khan, Cassone, Flitcroft nor Aabye specifically discloses wherein transmitting of the transaction authorization request by the merchant system is performed in an extensible markup language (XML) format.  Maritzen discloses wherein transmitting of the transaction authorization request by the merchant system is performed in an extensible markup language (XML) format (Fig. 20; Pars. 29, 243-245).  .

Claims 25 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (US 2009/0108064), Khan et al. (US 2004/0029569), Cassone (US 2004/0188519), Flitcroft et al. (US 2003/0028481), Aabye et al. (US 2010/0217709) in view of Staib et al. (US 2005/0222961).
With respect to claims 25 and 50, Fernandes, Khan, Cassone, Flitcroft in view of Aabye discloses all the limitations as described above.  Additionally, Fernandes discloses transmitting, by the module via the antenna, the at least one electronic credential to a reader of an external electronic device to initiate a transaction with another merchant system based on the antenna of the computing device being within a RF range of the reader (Figs. 5, 13; Pars. 55, 76, 134-140).
Neither Fernandes, Khan, Cassone, Flitcroft nor Aabye specifically disclose wherein the computing device includes a near-field communication (NFC) module including a NFC antenna, and NFC reader.  Staib disclose wherein the computing device includes a near-field communication (NFC) module including a NFC antenna (Figs. 2-5; Pars. 36, 38-39, 41, 52-56), and NFC reader (Figs. 2-5; Pars 37, 40).  Therefore, i it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Chen et al. (US 2006/0129838); disabling, by a processor of the computing device using wallet application, at least temporarily, at least a part of functionalities of a wallet application when user authentication fails for predetermined times (Abstract, Fig. 1; Pars. 29-30, 60-69, 92-100).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WODAJO GETACHEW/Examiner, Art Unit 3685     

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685